Per Curiam,
This case was so fairly submitted to the jury by the learned judge of the court below that we cannot understand why exception has been taken to his charge. The jury may have made a mistake; but, if any such was made by the court, it has not been pointed out to us.
Nor do the exceptions to the rulings on admissions of evidence strike us as having any solid foundation. When a witness answers, as Brown did, “ I couldn’t tell,” it is of no consequence whether that question were properly or improperly allowed, for the answer harms no one. Clapp’s evidence was clearly admissible, whether used in chief or as rebutting. Lots 24 and 25 are embraced in the deed of partition, and if their location could not be proved by a competent artist, it is hard to say what the plaintiff could be permitted to prove. As to the competency of Dr. F. L. Haupt, there can be no doubt, and as there was no exception to his evidence, we have nothing before us on which to pass.
The judgment is affirmed.